DETAILED ACTION
	
	Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 1-10, 12-15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hourtash (US 10,029,367 B2) in view of Khripin et al. (US 9,517,561 B2).

Regarding claims 1, 19 and 20 Hourtash discloses a joint velocity limiting system and non-transitory computer readable storage medium having stored thereon computer readable instructions that, when executed at a computer system, cause the computer system to perform a method for limiting joint velocity of a plurality of joints of a surgical robotic system (i.e. Patient Side Cart 22 – FIG. 4), the surgical robotic system comprising a robot having a base and an arm extending from the base to an attachment for an instrument (i.e. FIG. 4 shows a Patient Side Cart 22 having a plurality of manipulator arms, each supporting a surgical instrument or tool 26 at a distal end of the manipulator arm – Col. 11, lines 48-50), the arm comprising a plurality of joints whereby the configuration of the arm can be altered (i.e. robotic manipulator arms 100 have a number of robotic joints – Col. 11, lines 55, 56; FIG. 4), the system, non-transitory computer readable storage medium and method comprising:
obtaining joint states for a first group of k joints of the arm, where k > 1 (i.e. various algorithms may be used in achieving objectives including a combination of joint states, a relative joint state, a range of joint states, a profile of joint states – Col. 3, lines 52-56; Col. 4, lines 34-40);
for each of the k joints:
determining from the obtained joint state a permitted range of motion for that joint (i.e. in FIGS. 6A and 6B, the manipulator arm has a Range of Motion (ROM) of (+/−75 deg) for the outer pitch, and (+/−300 degrees) for the outer yaw joints – Col. 13, lines 60-63); and
deriving, using the permitted range of motion, a joint velocity limit for that joint (i.e. In some embodiments, the ROM may be increased for the outer pitch to provide a ROM larger than (+/−90 deg) in which case a cone of space in which joint movement is limited – Col. 13, lines 64-67).
Hourtash does not disclose the system, non-transitory computer readable storage medium and method comprising:
selecting the minimum joint velocity limit of the k joints to be a common joint velocity limit used to limit each of the k joints individually; and
calculating drive signals for driving the k joints wherein the velocity of each of the k joints is limited using the common joint velocity limit.
However, Khripin et al. discloses that the processing system may select a particular relationship with which to determine the aggregate orientation and/or angular velocity based on the joint angles, where one relationship may be associated with a particular joint being between 0 and 90 degrees, and another relationship may be associated with the particular joint being between 91 and 180 degrees (Col. 5, lines 15-26).
Khripin et al. further discloses that the estimated aggregate orientation may be provided to a control system of the biped robot 502, which may subsequently control at least one of the limbs of the biped robot 502 to balance the biped robot 502 (Col. 17, lines 61-65)
While the selected relationship as taught by Khripin et al. may not be the minimum value, it is considered that it would have been obvious to a person of ordinary skill in the art before the effective filing dated of the claimed invention to modify the processing of Khripin et al. to include the selection to be a minimum joint velocity limit, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing dated of the claimed invention to modify the system, non-transitory computer readable storage medium and method of Hourtash to include the teachings of Khripin et al. in order to meet the demand for more intelligent, intuitive, robotic systems with efficient sensing techniques, component design and assembly applications. 

Regarding claim 2, Hourtash in view of Khripin et al. overcomes the limitations of claims 1, 19 and 20 above.
Neither Hourtash nor Khripin et al. specifically disclose in which the first group of k joints comprises k joints proximal to the base of the arm, and the common joint velocity limit limits the positional velocity of the kth joint along orthogonal directions in Cartesian space.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing dated of the claimed invention to modify the method of Hourtash to include in which the first group of k joints comprises k joints proximal to the base of the arm, and the common joint velocity limit limits the positional velocity of the kth joint along orthogonal directions in Cartesian space, since the system of Hourtash facilitates joint motion in Cartesian space.

Regarding claim 3, Hourtash in view of Khripin et al. overcomes the limitations of claims 1, 19 and 20 above.
Neither Hourtash nor Khripin et al. specifically disclose in which the first group of k joints comprises k joints proximal to the base of the arm, and the k joints enable a position of a (k + m)th joint to be uniquely determined, where m > 0.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing dated of the claimed invention to modify the method of Hourtash to include in which the first group of k joints comprises k joints proximal to the base of the arm, and the k joints enable a position of a (k + m)th joint to be uniquely determined, where m > 0, since the system of Hourtash facilitates positioning of the joints for control of the arm of the robot.

Regarding claim 4, Hourtash in view of Khripin et al. overcomes the limitations of claims 1, 19 and 20 above.
	Neither Hourtash nor Khripin et al. specifically disclose in which the common joint velocity limit limits the positional velocity of a (k + m)th joint along orthogonal directions in Cartesian space.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing dated of the claimed invention to modify the method of Hourtash to include in which the common joint velocity limit limits the positional velocity of a (k + m)th joint along orthogonal directions in Cartesian space, since the system of Hourtash facilitates joint motion in Cartesian space.

Regarding claim 5, Hourtash in view of Khripin et al. overcomes the limitations of claims 1, 19 and 20 above.
Neither Hourtash nor Khripin et al. specifically disclose in which the velocity of each of the k joints individually is limited to the common joint velocity limit.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing dated of the claimed invention to modify the method of Hourtash to include in which the velocity of each of the k joints individually is limited to the common joint velocity limit, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding claim 6, Hourtash in view of Khripin et al. overcomes the limitations of claims 1, 19 and 20 above.
Neither Hourtash nor Khripin et al. specifically disclose in which the arm comprises n joints, where n> k, and the method comprises:
obtaining joint states for a second group of (n - k) joints of the arm;
for each of the (n - k) joints:
determining from the obtained joint state a permitted range of motion for that joint; 
deriving, using the permitted range of motion, a joint velocity limit for that joint; selecting the minimum joint velocity limit of the (n - k) joints to be a further common joint velocity limit for each of the (n - k) joints individually; and
calculating drive signals for driving the (n - k) joints wherein the velocity of each of the (n - k) joints is limited to the further common joint velocity limit.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing dated of the claimed invention to modify the method of Hourtash to include in which the arm comprises n joints, where n> k, and the method comprises obtaining joint states for a second group of (n - k) joints of the arm; for each of the (n - k) joints, determining from the obtained joint state a permitted range of motion for that joint; deriving, using the permitted range of motion, a joint velocity limit for that joint; selecting the minimum joint velocity limit of the (n - k) joints to be a further common joint velocity limit for each of the (n - k) joints individually; and calculating drive signals for driving the (n - k) joints wherein the velocity of each of the (n - k) joints is limited to the further common joint velocity limit, since the system of Hourash facilitates the motion of multiple groups of joints.

Regarding claim 7, Hourtash in view of Khripin et al. overcomes the limitations of claims 1, 19 and 20 above.
Hourtash does not specifically disclose in which obtaining joint states for one or both of the first group of k joints and the second group of (n - k) joints comprises obtaining joint angles.
However, Khripin et al. disclose that the processing system of the robotic device may determine the angles of the joints of the robotic limb either directly from angle sensor information or indirectly from other sensor information from which the joint angles can be calculated (Col. 3, lines 38-42).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing dated of the claimed invention to modify the method of Hourtash to include the teachings of Khripin et al. in order to meet the demand for more intelligent, intuitive, robotic systems with efficient sensing techniques, component design and assembly applications. 

Regarding claim 8, Hourtash in view of Khripin et al. overcomes the limitations of claims 1, 19 and 20 above.
Neither Hourtash nor Khripin et al. specifically disclose in which determining the permitted range of motion of a joint comprises determining a closest angular distance to a joint angular limit for that joint.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing dated of the claimed invention to modify the method of Hourtash to include in which determining the permitted range of motion of a joint comprises determining a closest angular distance to a joint angular limit for that joint, since the system of Hourtash facilitates the determining of the range of motion of the arm of the robot.

Regarding claim 9, Hourtash in view of Khripin et al. overcomes the limitations of claims 1, 19 and 20 above.
Neither Hourtash nor Khripin et al. specifically disclose in which deriving the joint velocity limit comprises using a maximum deceleration for the respective joint and the determined closest angular distance to the joint angular limit.
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving the joint velocity limit, as shown by Hourtash. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.

Regarding claim 10, Hourtash in view of Khripin et al. overcomes the limitations of claim 6 above.
Neither Hourtash nor Khripin et al. specifically disclose in which the further common joint velocity limit limits the angular velocity of a (k + m)th joint, where m > 0.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing dated of the claimed invention to modify the method of Khripin et al. to include in which the further common joint velocity limit limits the angular velocity of a (k + m)th joint, where m > 0, since the system of Khripin et al. facilitates the limiting of the angular velocity of joints.

Regarding claim 12, Hourtash in view of Khripin et al. overcomes the limitations of claim 6 above.
Neither Hourtash nor Khripin et al. specifically disclose in which where the determined closest angular distance to the joint angular limit exceeds a threshold angular distance, the joint velocity limit for that joint comprises a predetermined joint velocity limit value.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing dated of the claimed invention to modify the method of Khripin et al. to include in which where the determined closest angular distance to the joint angular limit exceeds a threshold angular distance, the joint velocity limit for that joint comprises a predetermined joint velocity limit value, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding claim 13, Hourtash in view of Khripin et al. overcomes the limitations of claim 1 above.
Hourtash further discloses in which deriving the joint velocity limit comprises translating joint angular positions and/or velocities into positions and/or velocities, respectively, in Cartesian space. (i.e. the commanded joint position is used to calculate the Jacobian (J). During each time step (Δt) a Cartesian space velocity (dx/dt) is calculated to perform the desired move (dx.sub.des/dt) and to correct for built up deviation (Δx) from the desired Cartesian space position – Col. 7, lines 52-57).

Regarding claim 14, Hourtash in view of Khripin et al. overcomes the limitations of claim 13 above.
Hourtash further discloses in which the translating comprises determining a Jacobian matrix (i.e. the commanded joint position is used to calculate the Jacobian (J). During each time step (Δt) a Cartesian space velocity (dx/dt) is calculated to perform the desired move (dx.sub.des/dt) and to correct for built up deviation (Δx) from the desired Cartesian space position – Col. 7, lines 52-57).

Regarding claim 15, Hourtash in view of Khripin et al. overcomes the limitations of claim 14 above.
Hourtash further discloses in which the translating comprises using the determined Jacobian matrix to derive an inverse matrix (i.e. the pseudo-inverse of the Jacobian (J) directly maps the desired tool tip motion into the joint velocity space – Col. 18, lines 1-3).

Regarding claim 17, Hourtash in view of Khripin et al. overcomes the limitations of claim 1 above.
Neither Hourtash nor Khripin et al. specifically disclose providing feedback to a user of the surgical robotic system based on a commanded joint velocity for a joint exceeding the common joint velocity limit or further common joint velocity limit for that joint.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing dated of the claimed invention to modify the method of Khripin et al. to include providing feedback to a user of the surgical robotic system based on a commanded joint velocity for a joint exceeding the common joint velocity limit or further common joint velocity limit for that joint, since Hourtash facilitates the providing of the feedback to the user.

5.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hourtash (US 10,029,367 B2) in view of Khripin et al. (US 9,517,561 B2) as applied to claims 1-10, 12-15, 17, 19 and 20, and further in view of Sehlbach et al. (US 4,195,495 A).

Regarding claim 11, Hourtash in view of Khripin et al. overcomes the limitations of claim 8 above.
Neither Hourtash nor Khripin et al. specifically disclose in which at least one of the joint angular limit for a joint and the maximum deceleration for a joint comprises a predetermined value and/or is determined from a physical characteristic of the joint, and/or is user-definable.
However, Sehlbach et al. discloses a universal joint having first and second yokes with a cross trunnion carried between the yokes and a stop member carried by each of the yokes, each of the stop members having an end face adapted to engage the end face of the other stop member to limit the amount of angular deflection of the joint to a predetermined maximum value at any angle of rotation (Col. 2, lines 6-13).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing dated of the claimed invention to modify the method of Khripin et al. to include the features of Sehlbach et al. in order to provide a universal joint in a cardan type shaft in which the amount of angular displacement of one joint member with respect to the other can be limited to a precisely predetermined value regardless of the rotational position of the cardan type shaft. 

6.	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hourtash (US 10,029,367 B2) in view of Khripin et al. (US 9,517,561 B2) as applied to claims 1-10, 12-15, 17, 19 and 20, and further in view of Marobin (US 6,192,297 B1).

Regarding claim 16, Hourtash in view of Khripin et al. overcomes the limitations of claim 15 above.
Neither Hourtash nor Khripin et al. specifically disclose in which the translating comprises determining a Euclidean norm in respect of each row of the inverse matrix.
However, Marobin discloses Inverse kinematics is a mathematical transformation that places an oriented tern of Euclidean space (X, Y, Z, O, A, T) in relation to a set of vectors Z1, Z2, Z3 . . . , Zn. Each vector Zi has as many components as there are axes of the robot (Col. 5, lines 25-28).
Marobin for changing the operative sequences of the robot every time the type of metal sheets to be handled is changed.

7.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hourtash (US 10,029,367 B2) in view of Khripin et al. (US 9,517,561 B2) as applied to claims 1-10, 12-15, 17, 19 and 20, and further in view of Gallagher (US 10,019,566 B1).

Regarding claim 18, Hourtash in view of Khripin et al. overcomes the limitations of claim 15 above.
Neither Hourtash nor Khripin et al. specifically disclose in which the surgical robotic system comprises an input controller manipulatable by a user thereby to alter the configuration of the arm, and the method comprises providing haptic feedback via the input controller.
However, Gallagher discloses that robot arms 184A, 184B and/or the end effectors 185A, 185B may be physically manipulated by a user to a plurality of unique positions in response to a user physically “grabbing”, or otherwise contacting, one or more constituent components and applying force. For instance, the robot arms 184A, 184B and/or the end effectors 185A, 185B may be in a low mechanical impedance, “gravity-compensated” mode during all or portions of physical manipulations of the robot 100 by a user to make it relatively easy for the user to manipulate those operational components. As described herein, in some implementations, the amount of mechanical impedance may optionally vary based on stored preferences and/or based on user interface input provided by the user. Also, in some implementations, the mechanical impedance may additionally and/or alternatively vary based on the current pose of one or more operational components. For instance, the mechanical impedance may vary to provide haptic feedback to the user when the user is approaching limits of one or more operational components, such as positional operational limits (Col. 6, lines 39-58).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing dated of the claimed invention to modify the method of Khripin et al. to include the features of Gallagher in order to enable a user to be authorized for one or more functionalities of a robot based on the user physically contacting and/or physically manipulating the robot.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/               Supervisory Patent Examiner, Art Unit 3664